Citation Nr: 0832826	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  99-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for seizure disorder.   



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968, and again from January 1970 to February 1973.  The 
veteran's active duty included honorable service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Board first considered this appeal 
in July 2004; the previously denied claim of entitlement to 
service connection for a seizure disorder was reopened and 
remanded for further development.  The Board then denied the 
veteran's claim in June 2007 and he appealed.  In a 
subsequent March 2008 order, the Court of Appeals for 
Veterans' Claims (Court), in response to a March 2008 Joint 
Motion for Remand from the parties, remanded the matter to 
the Board for compliance with the instructions in the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The March 2008 Joint Motion noted that the Board's 
determination that there was no evidence that the veteran's 
seizure disability increased in severity during service was 
based in part on an October 2006 VA medical opinion, which 
found that the veteran's service medical records did not show 
any seizure occurrence during his first or second period of 
service.   The Joint Motion then noted that in conducting the 
October 2006 review, there was no indication that the 
reviewing VA physician considered specific entries in the 
service medical records from August 1970, September 1970 and 
September 1972, suggestive of possible seizure activity, 
prior to making his findings.  The Joint Motion also found 
that there was no indication that the Board considered these 
records.  Accordingly, the Joint Motion found that remand was 
required for consideration of this evidence and if required, 
for a new medical review of the veteran's claim.  
Additionally, the Joint Motion found that remand was also 
required to attempt to obtain February 1973 seizure disorder 
treatment records from the Naval Hospital in Long Beach, 
California, identified by the veteran, as this was 
potentially relevant evidence and there was no indication 
from the record that VA attempted to obtain it.

As fulfilling the requirements of the Joint Motion requires 
further development in the form of reasonable attempts to 
obtain the February 1973 treatment records and further 
medical review, and as the Board is unable to conduct such 
development, the case must be remanded to the RO. 

Accordingly, the case is REMANDED for the following action:

1. The RO should make all appropriate 
efforts to obtain the February 1973 
treatment records from the Naval Hospital 
in Long Beach, California identified by 
the veteran.  If the RO is unable to 
obtain such records, it should so certify 
for the record.

2.  The RO should obtain a medical opinion 
from a VA neurologist pertaining to 
whether the veteran's pre-existing seizure 
disorder first diagnosed in October 1969 
(between his first and second periods of 
service) was aggravated by his second 
period of military service between January 
1970 and February 1973.  The neurologist 
should review the claims file, including 
the service medical records prior to 
rendering his opinion.  In so doing, the 
neurologist should pay particular 
attention to the documentation in the 
record of seizure disorder from 1969; the 
accounts of falls in the service medical 
records from August 3, 1970, September 20, 
1970 and September 20, 1972, which are 
potentially suggestive of seizure 
activity; July and August 1971 medical 
records (contained within volume I of the 
claims file) showing hospitalization for 
seizure disorder; the February 1973 
records of treatment from Long Beach 
hospital (should they be obtained); and 
all pertinent post service records 
pertaining to the veteran's seizure 
disorder including the November 2004 VA 
examination report and the October 2006 VA 
opinion.  The neurologist should then 
answer the following question:
	Based on established medical 
principles, is it undebatable that the 
veteran's pre-existing seizure disorder 
did not undergo an increase in severity 
(beyond the natural progression of the 
disease) during the veteran's second 
period of military service from January 
1970 to February 1973?

The neurologist should explain the 
rationale for the opinion given.   

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

